--------------------------------------------------------------------------------

Exhibit 10.1



[JPMORGAN LOGO]

EXECUTION COPY



JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

July 11, 2007

To: SonoSite, Inc.
21919 30th Drive S.E.
Bothell, WA 98021-3904
Attention: Chief Financial Officer
Telephone No.:     (425) 951-1224
Facsimile No.:       (425) 951-6789



Re: Call Option Transaction



     The purpose of this letter agreement (this "Confirmation") is to confirm
the terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch ("JPMorgan")
andSonoSite, Inc. ("Counterparty") on the Trade Date specified below (the
"Transaction").  This letter agreement constitutes a "Confirmation" as referred
to in the ISDA Master Agreement specified below.  This Confirmation shall
replace any previous agreements and serve as the final documentation for this
Transaction.



     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions"), as published by the
International Swaps and Derivatives Association, Inc. ("ISDA") are incorporated
into this Confirmation.  In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern.  Certain
defined terms used herein have the meanings assigned to them in the Prospectus
Supplement dated July 10, 2007 to the Prospectus dated May 29, 2007 (as so
supplemented, the "Prospectus") relating to the USD 200,000,000 principal amount
of Convertible Senior Notes due 2014, (the "Convertible Notes" and each USD
1,000 principal amount of Convertible Notes, a "Convertible Note") issued by
Counterparty pursuant to an Indenture to be dated July 16, 2007 (the "Base
Indenture") and a first supplemental indenture dated as of July 16, 2007 (the
"First Supplemental Indenture", together with the Base Indenture, the
"Indenture") between Counterparty and Wells Fargo Bank, National Association, as
trustee.  In the event of any inconsistency between the terms defined in the
Prospectus, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Prospectus.  If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the
Prospectus, the descriptions thereof in the Prospectus will govern for purposes
of this Confirmation.  The parties further acknowledge that the First
Supplemental Indenture section numbers used herein are based on the draft of the
First Supplemental Indenture dated July 9, 2007, and if any such section numbers
are changed in the First Supplemental Indenture as executed, the parties will
amend this Confirmation in good faith to preserve the intent of the parties. 
For the avoidance of doubt, references to the Indenture herein are references to
the Indenture as in effect on the date of its execution and if the Indenture is
amended following its execution, any such amendment will be disregarded for
purposes of this Confirmation unless the parties agree otherwise in writing.



     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties'
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



1.      This Confirmation evidences a complete and binding agreement between
JPMorgan and Counterparty as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
"Agreement") as if JPMorgan and Counterparty had executed an agreement in such
form (but without any Schedule except for the election of the laws of the State
of New York as the governing law) on the Trade Date.  In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.



2.      The terms of the particular Transaction to which this Confirmation
relates are as follows:



General Terms:



     

Trade Date:

     

July 11, 2007

                                              

     

                                                                                                                        

Option Style:

"Modified American", as described under "Procedures for Exercise" below

                                              

     

Option Type:

Call

                                              

     

Buyer:

Counterparty

                                              

     

Seller:

JPMorgan

                                              

     

Shares:

The common stock of Counterparty, par value USD 0.01 per Share  (Exchange symbol
"SONO")

                                              

     

Number of Options:

200,000.  For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty.  In no event will the Number of Options
be less than zero.

                                              

     

Option Entitlement:

As of any date, a number equal to 47.7478% of the Conversion Rate as of such
date (as defined in the First Supplemental Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to Section 6.04(h) or to
Section6.07(a) of the First Supplemental Indenture), for each Convertible Note.

                                              

     

Strike Price:

USD 38.1982

                                              

     

Premium:

USD 28,612,361.00

                                              

     

Premium Date:

July 16, 2007

                                              

     

Exchange:

The NASDAQ Global Select Market

                                              

     

Related Exchange(s):

All Exchanges

                                              

     



Procedures for Exercise:



     

Exercise Period(s)

     

Notwithstanding anything to the contrary in the Equity Definitions, an Exercise
Period shall occur with respect to an Option hereunder only if such Option is an
Exercisable Option (as defined below) and the Exercise Period shall be, in
respect of any Exercisable Option, the period commencing on, and including, the
relevant Conversion Date and ending on, and including, the Scheduled Valid Day
immediately preceding the first day of the relevant Settlement Averaging Period
in respect of such Conversion Date; provided that in respect of Exercisable
Options relating to Convertible Notes for which the relevant Conversion Date
occurs on or after April 15, 2014, the final day of the Exercise Period shall be
the Scheduled Valid Day immediately preceding the Expiration Date.

                                              

     

                                                                                                                          

Conversion Date:

With respect to any conversion of Convertible Notes, the date on which the
Holder (as such term is defined in the First Supplemental Indenture) of such
Convertible Notes satisfies all of the requirements for conversion thereof as
set forth in Section 6.02(b) of the First Supplemental Indenture.

                                              

     

Exercisable Options:

In respect of each Exercise Period, a number of Optionsequal tothe number of
Convertible Notes surrendered to Counterparty for conversionwith respect to such
Exercise Period but no greater than the Number of Options.  For the avoidance of
doubt, if J.P. Morgan Securities Inc. exercises its option pursuant to Section 2
of the Underwriting Agreement dated as of July 10, 2007 between Counterparty and
J.P. Morgan Securities Inc. as representative of the Underwriters party thereto
(the "Underwriting Agreement"), and the aggregate number of Convertible Notes
surrendered to Counterparty for conversion or repurchased by Counterparty
pursuant to Section 5.01 of the Indenture prior to such Exercise Period is less
than 200,000, (i) if a number of Convertible Notes is surrendered to
Counterparty for conversion, the Exercisable Options shall be equal to such
number of Convertible Notes, or (ii) if a number of Convertible Notes is
repurchased by Counterparty pursuant to Section 5.01 of the Indenture, a number
of Options equal to such number of Convertible Notes shall expire without value.

                                              

     

Expiration Time:

The Valuation Time

                                              

     

Expiration Date:

July 15, 2014, subject to earlier exercise.

                                              

     

Multiple Exercise:

Applicable, as described under Exercisable Options above.

                                              

     

Automatic Exercise:

Applicable; and means that in respect of an Exercise Period, a number of Options
not previously exercised hereunder equal to the number of Exercisable Options
shall be deemed to be exercised on the final day of such Exercise Period for
such Exercisable Options; provided that such Options shall be deemed exercised
only to the extent that Counterparty has provided a Notice of Exercise to
JPMorgan.

                                              

     

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Exercisable Options, Counterparty must notify JPMorgan in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day prior to the
scheduled first day of the Settlement Averaging Period for the Exercisable
Options being exercised of (i) the number of such Options and (ii) the scheduled
first day of the Settlement Averaging Period and the scheduled Settlement Date;
provided that in respect of Exercisable Options relating to Convertible Notes
with a Conversion Date occurring on or after April 15, 2014, such notice may be
given on or prior to the second Scheduled Valid Day immediately preceding the
Expiration Date and need only specify the number of such Exercisable Options.

                                              

     

Valuation Time:

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

                                              

     

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:



"'Market Disruption Event' means in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which Shares are listed or admitted to trading to open for trading during its
regular trading session or (ii) the occurrence or existence for more than one
half-hour period in the aggregate on any Scheduled Valid Day for the Shares of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.
(New York City time) on such day."



Settlement Terms: 



     

Settlement Method:

Net Share Settlement

                                               

     

                                                                                                                         

Net Share Settlement:

JPMorgan will deliver to Counterparty, on the relevant Settlement Date, a number
of Shares equal to the Net Shares in respect of any Exercisable Option exercised
or deemed exercised hereunder.  In no event will the Net Shares be less than
zero.

                                               

     

Net Shares:

In respect of any Exercisable Option exercised or deemed exercised, a number of
Shares equal to (i) the Option Entitlement multiplied by (ii) the sum of the
quotients, for each Valid Day during the Settlement Averaging Period for such
Exercisable Option, of (A) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) such Relevant Price, divided by (iii) the number of Valid
Days in the Settlement Averaging Period; provided, however, that if the
calculation contained in clause (A) above results in a negative number, such
number shall be replaced with the number "zero".

                                               

     

JPMorgan will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Shares valued at the Relevant Price for the last Valid Day of
the Settlement Averaging Period.

                                               

     

Valid Day:

A day on which (i) trading in the Shares generally occurs on the Exchange or, if
the Shares are not then listed on the Exchange, on the principal other U.S.
national or regional securities exchange on which the Shares are then listed or,
if the Shares are not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Shares are then traded and
(ii) there is no Market Disruption Event.

                                               

     

Scheduled Valid Day:

A day on which trading in the Shares is scheduled to occur on the principal U.S.
national or regional securities exchange or market on which the Shares are
listed or admitted for trading.

                                               

     

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading "Bloomberg VWAP" on Bloomberg page SONO.UQ <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using a volume-weighted method).

                                               

     

Settlement Averaging Period:

For any Exercisable Option, (x) if Counterparty has, on or prior to April 15,
2014, delivered a Notice of Exercise to JPMorgan with respect to such
Exercisable Option with a Conversion Date occurring prior to April 15, 2014, the
fifty (50) consecutive Valid Days commencing on and including the second
Scheduled Valid Day following such Conversion Date, or (y) if Counterparty has,
on or following April 15, 2014, delivered a Notice of Exercise to JPMorgan with
respect to such Exercisable Option with a Conversion Date occurring on or
following April 15, 2014, the fifty (50) consecutive Valid Days commencing on,
and including, the fifty-second (52nd) Scheduled Valid Day immediately prior to
the Expiration Date.

                                               

     

Settlement Date:

For any Exercisable Option, the date Shares will be delivered with respect to
the Convertible Notes related to such Exercisable Options, under the terms of
the Indenture.

                                               

     

Settlement Currency:

USD

                                               

     

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
"Physically-settled" shall be read as references to "Net Share Settled".  "Net
Share Settled" in relation to any Option means that Net Share Settlement is
applicable to that Option.

                                               

     

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty's status as issuer of the
Shares under applicable securities laws.



3.     Additional Terms applicable to the Transaction:



Adjustments applicable to the Transaction:



     

Potential Adjustment Events:

     

Notwithstanding Section 11.2(e) of the Equity Definitions, a "Potential
Adjustment Event" means an occurrence of any event or condition, as set forth in
Section 6.04 of the First Supplemental Indenture that would result in an
adjustment to the Conversion Rate of the Convertible Notes; provided that in no
event shall there be any adjustment hereunder as a result of an adjustment to
the Conversion Rate pursuant to Section 6.04(h) or Section 6.07(a) of the First
Supplemental Indenture.

                                               

     

                                                                                                                        

Method of Adjustment:

Calculation Agent Adjustment, and means that, notwithstanding Section 11.2(c) of
the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Section 6.04(h) and
Section 6.07(a) of the First Supplemental Indenture), the Calculation Agent will
make a corresponding adjustment to any one or more of the Strike Price, Number
of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction.



Extraordinary Events applicable to the Transaction:



     

Merger Events

     

Notwithstanding Section 12.1(b) of the Equity Definitions, a "Merger Event"
means the occurrence of any event or condition set forth in Section 6.05 of the
First Supplemental Indenture.

                                               

     

                                                                                                                         

Tender Offers

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a "Tender Offer" means the occurrence of any event or condition set
forth in Section 6.04(e) of the First Supplemental Indenture.

                                               

     

Consequence of Merger
Events/Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
for the issuance of additional shares as set forth in Section 6.07(a) of the
First Supplemental Indenture; provided further that if, with respect to a Merger
Event or a Tender Offer, the consideration for the Shares includes (or, at the
option of a holder of Shares, may include) shares of an entity or person not
organized under the laws of the United States, any State thereof or the District
of Columbia," Cancellation and Payment shall apply.

                                               

     

Nationalization,
Insolvencyor Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

                                               

     

Additional Disruption
Events:

                                               

     

     Change in Law:

Applicable

                                               

     

     Failure to Deliver:

Applicable

                                               

     

     Determining Party:

For all applicable Extraordinary Events, JPMorgan



Non-Reliance:

     

Applicable

                                                         

                                                                                                                         

Agreements and Acknowledgements

                                                         

Regarding Hedging Activities:

Applicable

                                                         

Additional Acknowledgments:

Applicable

                                                         

4.     Calculation Agent:

JPMorgan; provided that all determinations made by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner.



5.  Account Details:



     (a)     Account for payments to Counterparty:
              To be provided by Counterparty



              Account for delivery of Shares from Counterparty
              To be provided by Counterparty



     (b)     Account for payments to JPMorgan:



              JPMorgan Chase Bank, N.A., New York
              ABA:  021 000 021
              Favour: JPMorgan Chase Bank N.A., London
              A/C:  0010962009
              CHASUS33



              Account for delivery of Shares to JPMorgan
              DTC 0060



6. Offices:



The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.



The Office of JPMorgan for the Transaction is: London



              JPMorgan Chase Bank, National Association
              London Branch
              P.O. Box 161
              60 Victoria Embankment
              London EC4Y 0JP
              England



7. Notices: For purposes of this Confirmation:



     (a)     Address for notices or communications to Counterparty:



              SonoSite, Inc.
              21919 30th Drive S.E.
              Bothell, WA 98021-3904
              Attention: Chief Financial Officer
              Telephone No.:    (425) 951-1224
              Facsimile No.:   (425) 951-6789



     (b)     Address for notices or communications to JPMorgan:



              JPMorgan notice information to follow:



              JPMorgan Chase Bank, National Association
              277 Park Avenue, 11th Floor
              New York, NY  10172
              Attention:  Eric Stefanik
              Title:  Operations Analyst
              EDG Corporate Marketing
              Telephone No:  (212) 622-5814
              Facsimile No:   (212) 622-8534



8.     Representations and Warranties



     (a)     The representations and warranties of Counterparty set forth in
Section 3 of the Underwriting Agreement (the "Underwriting Agreement") dated as
of July 10, 2007 between Counterparty and J.P. Morgan Securities Inc. as
representative of the Underwriters are true and correct and are hereby deemed to
be repeated to JPMorgan as if set forth herein.  Counterparty hereby further
represents and warrants to JPMorgan that:



              (i)     Counterparty is not and will not be required to register
as an "investment company" as such term is defined in the Investment Company Act
of 1940, as amended.



              (ii)     It is an "eligible contract participant" (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended (the "CEA"))
because one or more of the following is true:



Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:



                          (A)      Counterparty has total assets in excess of
USD 10,000,000;



                          (B)     the obligations of Counterparty hereunder are
guaranteed, or otherwise supported by a letter of credit or keepwell, support or
other agreement, by an entity of the type described in Section 1a(12)(A)(i)
through (iv), 1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or



                          (C)      Counterparty has a net worth in excess of USD
1,000,000 and has entered into this Agreement in connection with the conduct of
Counterparty's business or to manage the risk associated with an asset or
liability owned or incurred or reasonably likely to be owned or incurred by
Counterparty in the conduct of Counterparty's business.



              (iii)     Each of it and its affiliates is not, on the date
hereof, in possession of any material non-public information with respect to
Counterparty.



     (b)     JPMorgan represents and warrants to Counterparty that it is an
"eligible contract participant" (as such term is defined in Section 1a(12) of
the CEA).



9.      Other Provisions:



     (a)     Opinion/Evidence of Authority.  Counterparty shall deliver to
JPMorgan an opinion of counsel, dated as of the Trade Date, with respect to the
matters set forth in Section 3(a) of the Agreement.  JPMorgan shall deliver to
Counterparty its evidence of authority on or prior to the Trade Date.



     (b)     Repurchase Notices.  Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give JPMorgan a written
notice of such repurchase (a "Repurchase Notice") on such day if following such
repurchase, the number of outstanding Shares as determined on such day is (i)
less than 16,393,000 (in the case of the first such notice) or (ii) thereafter
more than 40,000 less than the number of Shares included in the immediately
preceding Repurchase Notice.  Counterparty agrees to indemnify and hold harmless
JPMorgan and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an "Indemnified
Person") from and against any and all losses (including losses relating to
JPMorgan's hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 "insider", including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to this Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney's fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty's failure to provide JPMorgan with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within 30
days, upon written request, each of such Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing.  If any suit, action, proceeding (including any governmental
or regulatory investigation), claim or demand shall be brought or asserted
against the Indemnified Person as a result of Counterparty's failure to provide
JPMorgan with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding. 
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment.  Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person.  If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities.  The remedies provided for in this paragraph (c) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.



     (c)     Regulation M.  Counterparty is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), of any securities of Counterparty,
other than (i) a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the
distribution of the Convertible Notes.  Counterparty shall not, until the second
Scheduled Trading Day immediately following the Trade Date, engage in any such
distribution.



     (d)     No Manipulation.  Counterparty is not entering into this
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.



     (e)     Early Unwind.  In the event the sale of Convertible Notes is not
consummated with the Underwriters for any reason by the close of business in New
York on July 16, 2007 (or such later date as agreed upon by the parties) (July
16, 2007 or such later date as agreed upon being the "Early Unwind Date"), this
Transaction shall automatically terminate (the "Early Unwind"), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of JPMorgan and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from JPMorgan
on the Early Unwind Date all Shares purchased by JPMorgan or one or more of its
affiliates and reimburse JPMorgan for reasonable costs or expenses (including
market losses) relating to the unwinding of its hedging activities in connection
with the Transaction (including reasonable losses or costs incurred as a result
of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position).  The amount of any such reimbursement shall be
determined by JPMorgan in good faith using commercially reasonable discretion
and shall be supported by written evidence of the same.  JPMorgan shall notify
Counterparty of such amount, shall provide written evidence of the same and
Counterparty shall pay such amount in immediately available funds on the Early
Unwind Date.  JPMorgan and Counterparty represent and acknowledge to the other
that, subject to the proviso included in this paragraph, upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.



     (f)     Transfer or Assignment.  Neither party may transfer any of its
rights or obligations under the Transaction without the prior written consent of
the non-transferring party; provided that if (i) JPMorgan's "beneficial
ownership" (within the meaning of Section 13 of the Exchange Act and rules
promulgated thereunder) exceeds 7.5% of Counterparty's outstanding Shares or
(ii) the quotient of (x) the product of (a) the Number of Options and (b) the
Option Entitlement divided by (y) the number of Counterparty's outstanding
Shares (such quotient expressed as a percentage, the "Option Equity Percentage")
exceeds 14.5%, JPMorgan may, without Counterparty's consent, transfer or assign
all or any part of its rights or obligations under the Transaction to any third
party with a rating for its long term, unsecured and unsubordinated indebtedness
equal to or better than the lesser of (i) the credit rating of JPMorgan at the
time of the transfer and (ii) if such debt is rated by Standard and Poor's
Rating Group, Inc. ("S&P"), A- or higher by S&P, and if such debt is rated by
Moody's Investor Service, Inc. ("Moody's"), A3 or higher by Moody's or, if
either S&P or Moody's ceases to rate such debt, at least an equivalent rating or
better by a substitute agency rating mutually agreed by Counterparty and
JPMorgan.  If after JPMorgan's commercially reasonable efforts, JPMorgan is
unable to effect such a transfer or assignment on pricing terms reasonably
acceptable to JPMorgan and within a time period reasonably acceptable to
JPMorgan of a sufficient number of Options to reduce (i) JPMorgan's "beneficial
ownership" (within the meaning of Section 13 of the Exchange Act and rules
promulgated thereunder) to 7.5% of Counterparty's outstanding Shares or less or
(ii) the quotient of (x) the product of (a) the Number of Options and (b) the
Option Equity Percentage to 14.5% or less, JPMorgan may designate any Exchange
Business Day as an Early Termination Date with respect to a portion (the
"Terminated Portion") of this Transaction, such that (i) its "beneficial
ownership" following such partial termination will be equal to or less than 7.5%
or (ii) the Option Equity Percentage following such partial termination will be
equal to or less than 14.5%.  In the event that JPMorgan so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the Terminated Portion, (ii)
Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of Section 9(m) shall apply to
any amount that is payable by JPMorgan to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).  Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing JPMorgan to
purchase, sell, receive or deliver any shares or other securities to or from
Counterparty, JPMorgan may designate any of its affiliates to purchase, sell,
receive or deliver such shares or other securities and otherwise to perform
JPMorgan's obligations in respect of this Transaction and any such designee may
assume such obligations.  JPMorgan shall be discharged of its obligations to
Counterparty to the extent of any such performance.



     (g)     Staggered Settlement.  If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to JPMorgan's hedging activities hereunder, JPMorgan reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by JPMorgan
on the Settlement Date for the Transaction, JPMorgan may, by notice to
Counterparty on or prior to any Settlement Date (a "Nominal Settlement Date"),
elect to deliver the Shares on two or more dates (each, a "Staggered Settlement
Date") as follows:



          (a)     in such notice, JPMorgan will specify to Counterparty the
related Staggered Settlement Dates (the first of which will be such Nominal
Settlement Date and the last of which will be no later than the twentieth (20th)
Exchange Business Day following such Nominal Settlement Date) and the number of
Shares that it will deliver on each Staggered Settlement Date;



          (b)     the aggregate number of Shares that JPMorgan will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that JPMorgan would otherwise be required to deliver on such
Nominal Settlement Date; and



          (c)     if the Net Share Settlement terms set forth above were to
apply on the Nominal Settlement Date, then the Net Share Settlement terms will
apply on each Staggered Settlement Date, except that the Net Shares will be
allocated among such Staggered Settlement Dates as specified by JPMorgan in the
notice referred to in clause (a) above.



     (h)     Role of Agent.  Each party agrees and acknowledges that (i) J.P.
Morgan Securities Inc., an affiliate of JPMorgan ("JPMSI"), has acted solely as
agent and not as principal with respect to this Transaction and (ii) JPMSI has
no obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party's obligations under this Transaction.



     (i)     Dividends.  If at any time during the period from and including the
Trade Date, to but excluding the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an "Ex-Dividend Date") in any
quarterly dividend period of Counterparty, then the Calculation Agent will make
a corresponding adjustment to any one or more of the Strike Price, Number of
Options, the Option Entitlement and/or any other variable relevant to the
exercise, settlement or payment for the Transaction to preserve the fair value
of the Options to JPMorgan after taking into account such dividend.



     (j)     Additional Termination Events.  Notwithstanding anything to the
contrary in this Confirmation if an event of default with respect to
Counterparty shall occur under the terms of the Convertible Notes as set forth
in Section 7.01 of the First Supplemental Indenture, then such event of default
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such event of default (A) Counterparty shall be deemed to
be the sole Affected Party and the Transaction shall be the sole Affected
Transaction and (B) JPMorgan shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.



     (k)     Amendments to Equity Definitions.  (i) Section 12.6(a)(ii) of the
Equity Definitions is hereby amended by (1) deleting from the fourth line
thereof the word "or" after the word "official" and inserting a comma therefor,
and (2) deleting the semi-colon at the end of subsection (B) thereof and
inserting the following words therefor "or (C) at JPMorgan's option, the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer."



(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing "either party may elect" with "JPMorgan may elect" and (2) replacing
"notice to the other party" with "notice to Counterparty" in the first sentence
of such section.



     (l)     Setoff.  In addition to and without limiting any rights of set-off
that a party hereto may have as a matter of law, pursuant to contract or
otherwise, upon the occurrence of an Early Termination Date, JPMorgan (and only
JPMorgan)  shall have the right to set off any obligation that it may have to
Counterparty under this Confirmation, including without limitation any
obligation to make any payment of cash or delivery of Shares to Counterparty,
against any obligation Counterparty may have to JPMorgan under any other
agreement between JPMorgan and Counterparty relating to Shares (each such
contract or agreement, a "Separate Agreement"), including without limitation any
obligation to make a payment of cash or a delivery of Shares or any other
property or securities. For this purpose, JPMorgan shall be entitled to convert
any obligation (or the relevant portion of such obligation) denominated in one
currency into another currency at the rate of exchange at which it would be able
to purchase the relevant amount of such currency, and to convert any obligation
to deliver any non-cash property into an obligation to deliver cash in an amount
calculated by reference to the market value of such property as of the Early
Termination Date, as determined by the Calculation Agent in its sole discretion;
provided that in the case of a set-off of any obligation to release or deliver
assets against any right to receive fungible assets, such obligation and right
shall be set off in kind and; provided further that in determining the value of
any obligation to deliver Shares, the value at any time of such obligation shall
be determined by reference to the market value of the Shares at such time, as
determined in good faith by the Calculation Agent.  If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation, in which case set-off
will be effected in respect of that estimate, and the relevant party shall
account to the other party at the time such obligation or right is ascertained.



     (m)     Alternative Calculations and Payment on Early Termination and on
Certain  Extraordinary Events.  If in respect of this Transaction, an amount is
payable by JPMorgan to Counterparty (i) pursuant to Section 12.7 or Section 12.9
of the Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement
(a "Payment Obligation"), Counterparty may request JPMorgan to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, a Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement in each case that resulted from an event or events outside
Counterparty's control) and shall give irrevocable telephonic notice to
JPMorgan, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the Announcement Date (in the
case of Nationalization, Insolvency or Delisting), the Early Termination Date or
date of cancellation, as applicable; provided that if Counterparty does not
validly request JPMorgan to satisfy its Payment Obligation by the Share
Termination Alternative, JPMorgan shall have the right, in its sole discretion,
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty's election to the contrary.  In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated as set forth
in Section 6(e) with respect to (i) this Transaction and (ii) all other
Transactions, and (2) such separate amounts shall be payable pursuant to Section
6(d)(ii) of the Agreement.  For the avoidance of doubt, the parties agree that
in calculating the Payment Obligation the Determining Party may consider the
purchase price paid in connection with the purchase of Share Termination
Delivery Property.





     

Share Termination
Alternative:

      

Applicable and means that JPMorgan shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as applicable (the "Share Termination Payment Date"), in
satisfaction of the Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

                                             

                                                                                                                    

Share Termination Delivery
Property:

   

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. 

                                             

Share Termination Unit
Price:

The value to JPMorgan of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its good faith discretion by
commercially reasonable means and notified by the Calculation Agent to JPMorgan
at the time of notification of the Payment Obligation; provided that in making
such determination the Calculation Agent may take into account the unwinding of
the hedging activities by JPMorgan in connection with the Transaction and shall
provide Counterparty written evidence of such determination upon Counterparty's
written request.

                                             

Share Termination Delivery
Unit:

One Share or, if a Merger Event has occurred and a corresponding adjustment to
this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.

                                             

Failure to Deliver:

Applicable

                                             

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
"Physically-settled" shall be read as references to "Share Termination Settled"
and all references to "Shares" shall be read as references to "Share Termination
Delivery Units".  "Share Termination Settled" in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.



     (n)     Governing Law.  New York law (without reference to choice of law
doctrine).



     (o)     Waiver of Jury Trial.  Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Transaction.  Each party (i)
certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.



     (p)     Registration.  Counterparty hereby agrees that if, in the good
faith reasonable judgment of JPMorgan, the Shares ("Hedge Shares") acquired by
JPMorgan for the purpose of hedging its obligations pursuant to this Transaction
cannot be sold in the public market by JPMorgan without registration under the
Securities Act, Counterparty shall, at its election, either (i) in order to
allow JPMorgan to sell the Hedge Shares in a registered offering, make available
to JPMorgan an effective registration statement under the Securities Act and
enter into an agreement, in form and substance satisfactory to JPMorgan,
substantially in the form of an underwriting agreement for a registered
secondary offering; provided,however, that if JPMorgan, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
JPMorgan to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to JPMorgan (in which case, the Calculation Agent shall
make any adjustments to the terms of this Transaction that are necessary, in its
reasonable judgment, to compensate JPMorgan for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from JPMorgan at the Reference
Price on such Exchange Business Days, and in the amounts, requested by JPMorgan.



     (q)     Tax Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.



     (r)     Right to Extend.  JPMorgan may delay, no longer than reasonably
necessary, any Settlement Date or any other date of delivery by JPMorgan, with
respect to some or all of the Options hereunder, if JPMorgan reasonably
determines, in its discretion, that such extension is reasonably necessary to
enable JPMorgan to effect purchases of Shares in connection with its hedging
activity or settlement activity hereunder in a manner that would, if JPMorgan
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal and regulatory requirements.



     (s)     Status of Claims in Bankruptcy.  JPMorgan acknowledges and agrees
that this Confirmation is not intended to convey to JPMorgan rights against
Counterparty with respect to the Transaction that are senior to the claims of
common stockholders of Counterparty in any U.S. bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit JPMorgan's right to pursue remedies in the event of a breach by
Counterparty of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
JPMorgan's rights in respect of any transactions other than the Transaction.



     (t)     Securities Contract; Swap Agreement.  The parties hereto intend
for: (a) the Transaction to be a "securities contract" and a "swap agreement" as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
"Bankruptcy Code"), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party's right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
"contractual right" as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
"margin payment" or "settlement payment" and a "transfer" as defined in the
Bankruptcy Code.



     (u)     Additional Provisions. Counterparty covenants and agrees that, as
promptly as practicable following the public announcement of any consolidation,
merger and binding share exchange to which Counterparty is a party, or any sale
of all or substantially all of Counterparty's assets, in each case pursuant to
which the Shares will be converted into cash, securities or other property,
Counterparty shall notify JPMorgan in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the "Consideration
Notification Date"); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.





Very truly yours,

J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association





Accepted and confirmed as of the Trade Date:

SonoSite, Inc.